
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17



EMPLOYMENT AGREEMENT


    This EMPLOYMENT AGREEMENT ("Agreement"), which is dated as of March 31,
1994, is made by and between STAAR SURGICAL COMPANY, a Delaware corporation,
located at 1811 Walker Avenue, Monrovia, California, 91016 and hereinafter
referred to as "Company", and STEVEN L. ZIEMBA, whose address is 20845 High
Country Drive, Diamond Bar, California 91789, hereinafter referred to as
"Executive", based upon the following:


RECITALS

    WHEREAS, Company wishes to retain the services of Executive as its Vice
President of Regulatory Affairs and to set forth in this Agreement the duties
and responsibilities Executive has agreed to undertake on behalf of Company; and

    WHEREAS, Executive wishes to render services to Company as its Vice
President of Regulatory Affairs and to have set forth in this Agreement the
duties and responsibilities he has agreed to undertake on behalf of Company.

    THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, Company and Executive (who are sometimes
individually referred to as a "party" and collectively referred to as the
"parties") agree as follows:


AGREEMENT

    1.  "Company" DEFINED.  

    The term "Company" as used in this Agreement shall mean STAAR Surgical
Company, any surviving corporation into which it may be merged or any
corporation resulting from its consolidation with any other corporation or
corporations.

    2.  SPECIFIED PERIOD.  

    Company hereby employs Executive pursuant to the terms of this Agreement and
Executive hereby accepts employment with Company pursuant to the terms of this
Agreement for the period beginning on March 31, 1994 and ending on March 31,
1997.

    3.  GENERAL DUTIES.  

    Executive shall report only to Company's President. Executive shall devote
his entire productive time, ability, and attention to Company's business during
the term of this Agreement. Unless otherwise modified by the Board of Directors
(the "Board"), Executive shall serve as the Vice President of Regulatory Affairs
of the Company. In this capacity, Executive shall do and perform all services,
acts, or things necessary or advisable to discharge his duties under this
Agreement, including, but not limited to, establishing a relationship with
government agencies, including the Food and Drug Administration, on behalf of
Company and conveying to said agencies a positive image of Company, obtaining
approvals required for marketing Company's products nationwide from the Food and
Drug Administration and other regulatory agencies, obtaining approvals required
for marketing Company's products worldwide from government agencies throughout
the world, working with Company's manufacturing department toward establishing
manufacturing practices which meet Good Manufacturing Practices and ISO 9000
standards, working with Company's manufacturing department in establishing
quality control standards, and keeping abreast of all changes in governmental
regulations and pricing which affect Company's products. Executive shall perform
such other duties as are commonly performed by the Vice President of a publicly
traded corporation or which may from time to

1

--------------------------------------------------------------------------------

time be prescribed by the Board. Furthermore, Executive agrees to cooperate with
and work to the best of his ability with Company's management team, which
includes the Board and the officers, to continually improve Company's reputation
in its industry for quality products and performance.

    4.  NONCOMPETITION, NONSOLICITATION AND NONINTERFERENCE AND PROPRIETARY
PROPERTY AND CONFIDENTIAL INFORMATION PROVISIONS.  

    (a)  Noncompetition.  

    (1)  "Applicable Definitions"  For purposes of this paragraph 4, the
following capitalized terms shall have the definitions set forth below:

    i."Business Segments"—The term "Business Segments" is defined as each of
Company's (or Company's affiliates') products or product lines.

    ii."Competitive Business"—The term "Competitive Business" is defined as any
business that is or may be competitive with or similar to or adverse to any of
Company's (or Company's affiliates') Business Segments, whether such business is
conducted by a proprietorship, partnership, corporation or other entity or
venture.

    iii."Territory"—The term "Territory" is defined as the geographic area (both
within the United States and internationally) in which each Business Segment is
carried on including, by way of example and not limitation, the entire
geographic area in which Company conducts various phases of such Business
Segment, including purchasing, production, distribution, promotional and
marketing activities, sales, and location of plants and warehouses.

    (2)  Covenant Not To Compete.  Executive hereby covenants and agrees that
during the term of this Agreement, and for a period of one (1) year from the
date this Agreement is terminated or expires, Executive shall not, with respect
to each Business Segment and within the boundaries of the Territory applicable
to such Business Segment, without the prior written consent of Company (which
consent may be withheld in the sole and absolute discretion of Company),
directly or indirectly, either alone or in association or in connection with or
on behalf of any person, firm, partnership, corporation or other entity or
venture now existing or hereafter created: (i) be or become interested or
engaged in, directly or indirectly, with any Competitive Business including,
without limitation, being or becoming an organizer, investor, lender, partner,
joint venture, stockholder, officer, director, employee, manager, independent
sales representative, associate, consultant, agent, supplier, vendor, vendee,
lessor, or lessee to any Competitive Business, or (ii) in any manner associate
with, or aid or abet or give information or financial assistance to any
Competitive Business, or (iii) use or permit the use of Executive's name or any
part thereof to be used or employed in connection with any Competitive Business
(collectively and severally, the "Noncompetition Covenants"). Notwithstanding
the foregoing, the provisions of this paragraph 4(a)2, shall not be deemed to
prevent the purchase or ownership by Executive as a passive investment of the
outstanding capital shares of any publicly held corporation, so long as any
other obligation or duty under the Noncompetition Covenants are not breached.

    (3)  Separate Covenants.  The Noncompetition Covenants shall be construed to
be divided into separate and distinct Noncompetition Covenants with respect to
(i) each Business Segment and (ii) each matter or type of conduct described
therein. Each of such divided Noncompetition Covenants shall be separate and
distinct from all such other Noncompetition Covenants with respect to the same
or any other Business Segment.

    (4)  Acknowledgements.  Executive acknowledges that: (i) the covenants and
the restrictions contained in the Noncompetition Covenants are necessary,
fundamental, and required for the protection of Company's business; (ii) the
Noncompetition Covenants relate to matters which are of a special, unique and
extraordinary value; and (iii) a breach of any of the Noncompetition Covenants
will result in irreparable harm and damages which cannot be adequately
compensated by a monetary award.

2

--------------------------------------------------------------------------------

    (5)  Judicial Limitation.  Notwithstanding the foregoing, if at any time a
court of competent jurisdiction holds that any portion of any Noncompetition
Covenant is unenforceable by reason of its extending for too great a period of
time or over too great a geographical area or by reason of its being too
extensive in any other respect, such Noncompetition Covenant shall be
interpreted to extend only over the maximum period of time, maximum geographical
area, or maximum extent in all other respects, as the case may be, as to which
it may be enforceable, all as determined by such court in such action.

    (b)  Nonsolicitation and Noninterference.  

    (1)  Covenants.  Executive hereby covenants and agrees that during the terms
of this Agreement, and for a period of one (1) year from the date this Agreement
terminates or expires, Executive shall not, either for Executive's own account
or directly or indirectly in conjunction with or on behalf of any person,
partnership, corporation or other entity or venture:

      i. Solicit or employ or attempt to solicit or employ any person who is
then or has, within twelve (12) months prior thereto, been an officer, partner,
manager, agent or employee of Company or any affiliate of Company whether or not
such a person would commit a breach of that person's contract of employment with
Company or any affiliate of Company, if any, by reason of leaving the service of
Company or any affiliate or Company (the "Nonsolicitation Covenant"); or

     ii. On behalf of, directly or indirectly, any Competitive Business (as such
term is defined in paragraph 4 (a)l.ii.), or for the purpose of or with the
reasonably foreseeable effect of harming the business of Company, solicit the
business of any person, firm or company which is then, or has been at any time
during the preceding twelve (12) months prior to such solicitation, a customer,
client, contractor, supplier or vendor of Company or any affiliate of Company
(the "Noninterference Covenant)".

    (2)  Acknowledgements.  Each of the parties acknowledges that: (i) the
covenants and the restrictions contained in the Nonsolicitation and
Noninterference Covenants are necessary, fundamental, and required for the
protection of the business of Company; (ii) such Covenants relate to matters
which are of a special, unique and extraordinary value; and (iii) a breach of
either of such Covenants will result in irreparable harm and damages which
cannot be adequately compensated by a monetary award.

    (3)  Judicial Limitation.  Notwithstanding the foregoing, if at any time,
despite the express agreement of Company and Executive, a court of competent
jurisdiction holds that any portion of any Nonsolicitation or Noninterference
Covenant is unenforceable by reason of its extending for too great a period of
time or by reason of its being too extensive in any other respect, such Covenant
shall be interpreted to extend only over the maximum period of time or to the
maximum extent in all other respects, as the case may be, as to which it may be
enforceable, all as determined by such court in such action.

    (c)  Proprietary Property; Confidential Information.  

    (1)  "Applicable Definitions"  For Purposes of this paragraph 4(c), the
following capitalized terms shall have the definitions set forth below:

    i."Confidential Information"—The term "Confidential Information" is
collectively and severally defined as any information, matter or thing of a
secret, confidential or private nature, whether or not so labelled, which is
connected with Company's business or methods of operation or concerning any of
Company's suppliers, customers, licensors, licensees or others with whom Company
has a business relationship, and which has current or potential value to Company
or the unauthorized disclosure of which could be detrimental to Company.
Confidential information shall be broadly defined and shall include, by way of
example and not limitation: (i) matters of a

3

--------------------------------------------------------------------------------

business nature available only to management and owners of Company of which
Executive may become aware (such as information concerning customers, vendors
and suppliers, including their names, addresses, credit or financial status,
buying or selling habits, practices, requirements, and any arrangements or
contracts that Company may have with such parties, Company's marketing methods,
plans and strategies, the costs of materials, the prices Company obtains or has
obtained or at which Company sells or has sold its products or services,
Company's manufacturing and sales costs, the amount of compensation paid to
employees of Company and other terms of their employment, financial information
such as financial statements, budgets and projections, and the terms of any
contracts or agreements Company has entered into) and (ii) matters of a
technical nature (such as product information, trade secrets, know-how,
formulae, innovations, inventions, devices, discoveries, techniques, formats,
processes, methods, specifications, designs, patterns, schematics, data,
compilation of information, test results, and research and development
projects). For purposes of the foregoing, the term "trade secrets" shall mean
the broadest and most inclusive interpretation of trade secrets as defined by
Section 3426.l(d) of the California Civil Code (the Uniform Trade Secrets Act)
and cases interpreting the scope of said Section.

    ii.  "Proprietary Property"  The term "Proprietary Property" is collectively
and severally defined as any written or tangible property owned or used by
Company in connection with Company's business, whether or not such property also
qualifies as Confidential Information. Proprietary Property shall be broadly
defined and shall include, by the way example and not limitation, products,
samples, equipment, files, lists, books, notebooks, records, documents,
memoranda, reports, patterns, schematics, compilations, designs, drawings, data,
test results, contracts, agreements, literature, correspondence, spread sheets,
computer programs and software, computer print outs, other written and graphic
records, and the like, whether originals, copies, duplicates or summaries
thereof, affecting or relating to the business of Company, financial statements,
budgets, projections, invoices.

    (2)  Ownership of Proprietary Property.  Executive acknowledges that all
Proprietary Property which Executive may prepare, use, observe, come into
possession of and/or control shall, at all times, remain the sole and exclusive
property of Company. Executive shall upon demand by Company at any time, or upon
the cessation of Executive's employment, irrespective of the time, manner, cause
or lack of cause of such cessation, immediately deliver to Company or its
designated agent, in good condition, ordinary wear and tear and damage by any
cause beyond the reasonable control of Executive excepted, all items of the
Proprietary Property which are or have been in Executive's possession or under
his control, as well as a statement describing the disposition of all items of
the Proprietary Property beyond Executive's possession or control in the event
Executive has not previously returned such items of the Proprietary Property to
Company.

    (3)  Agreement Not to Use or Divulge Confidential Information.  Executive
agrees that he will not, in any fashion, form or manner, unless specifically
consented to in writing by Company, either directly or indirectly use, divulge,
transmit or otherwise disclose or cause to be used, divulged, transmitted or
otherwise disclosed to any person firm or corporation, in any matter whatsoever
(other than in Executive's performance of duties for Company or except as
required by law) any Confidential Information of any kind, nature or
description. The forgoing provisions shall not be construed to prevent Executive
from making use of or disclosing information which is in the public domain
through no fault of Executive, provided, however, specific information shall not
be deemed to be in the public domain merely because it is encompassed by some
general information that is published or in the public domain or in Executive's
possession prior to Executive's employment with Company.

    (4)  Acknowledgement of Secrecy.  Executive acknowledges that the
Confidential Information is not generally known to the public or to other
persons who can obtain economic value from its disclosure or use and that the
Confidential Information derives independent economic value thereby, and
Executive agrees that he shall take all efforts reasonably necessary to maintain
the secrecy and

4

--------------------------------------------------------------------------------

confidentiality of the Confidential Information and to otherwise comply with the
terms of this Agreement.

    (5)  Inventions Discoveries.  Executive acknowledges that any inventions,
discoveries or trade secrets, whether patentable or not, made or found by
Executive in the scope of his employment which Company constitute property of
Company and that any rights therein now held or hereafter acquired by Executive
individually or in any capacity are hereby transferred and assigned to Company,
and agrees to execute and deliver any confirmatory assignments, documents or
instruments of any nature necessary to carry out the intent of this paragraph
when requested by Company without further compensation therefor, whether or not
Executive is at the time employed by Company. Provided, however, notwithstanding
the foregoing, Executive shall not be required to assign his rights in any
invention which qualifies fully under the provisions of Section 2870(a) of the
California Labor Code, which provides, in pertinent part, that the requirement
to assign "shall not apply to any invention that the employee developed entirely
on his or her own time without using employer's equipment, supplies, facilities
or trade secret information except for those inventions that either:

     (i) Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or

    (ii) Result from any work performed by the employee for the employer."

    Executive understands that he bears the full burden of proving to Company
that an invention qualifies fully under Section 2870(a). By signing this
Agreement, Executive acknowledges receipt of a copy of this Agreement and of
written notification of the provisions of Section 2870.

    5.  COMPLIANCE WITH SECURITIES LAWS.  Executive acknowledges that Company
and Executive will be subject to the provisions of Sections 10(b), 16 (a) and
16(b) of the Securities Exchange Act of 1934. Executive acknowledges that
Section 16(a) of the Securities Exchange Act requires Executive to report the
ownership or transfer of his stock or other securities in Company to the
Securities and Exchange Commission and that Sections 10(b) and 16(b) can
prohibit Executive from selling or transferring his stock or securities in
Company. Executive agrees that he will comply with Company's policies, as stated
from time to time, relating to selling or transferring his stock or securities
in Company.

    6.  COMPENSATION.  

    (a)  Salary.  During the term of this Agreement, Company shall pay to
Executive a base salary of One Hundred Eighteen Thousand Eight Hundred Dollars
($118,000) per year. Executive's annual salary shall be reviewed periodically by
Company for the purpose of determining whether Executive's salary shall be
increased. In no event shall this review take place less frequently than
annually. Executive shall also be entitled to receive such bonuses or other
compensation from time to time as may be granted to him by Company's Board in
its discretion.

    (b)  Employee Benefit Plans.  Except as otherwise herein provided, Executive
shall by entitled, during the specified period of this Agreement, to participate
in any retirement, pension, profit-sharing, insurance, or other plans which may
now be effect or which may be adopted by Company. During the specified period of
this Agreement, Company, at its sole cost and expense, shall provide to
Executive: (i) medical and dental insurance through any insurer of Company's
choice; (ii) disability insurance, the terms of which shall be determined in the
sole discretion of the Board; and (iii) life insurance on the life of Executive
in the face amount of Two Hundred Thousand Dollars ($200,000).

    (c)  Incentive Stock Option Plan.  Executive shall be included in an
incentive stock option plan (the "Plan") adopted by Company and its
shareholders. Pursuant to the terms of the Plan, Executive shall be entitled to
purchase forty thousand (40,000) shares of Company's common stock, which options

5

--------------------------------------------------------------------------------

shall vest over a period of three (3) years, thirteen thousand three hundred
thirty-three (13,333) shares each on January 1, 1995 and January 1, 1996 and
thirteen thousand three hundred thirty-four (13,334) shares on January 1, 1997.
The purchase price per share shall be $4.75. The method of paying for the
exercised options shall be made according to the terms of the Plan which permit
the Company, in its sole discretion, to accept cash, stock, or a promissory note
in payment for the shares. Executive agrees that Company is under no obligation
whatsoever to accept stock or a promissory note from Executive in payment for
the exercised options. Upon: (i) termination of Executive's employment by
Company without cause; (ii) termination of Executive's employment by Executive
with cause; (iii) the sale or disposition by Company of substantially all of its
business or assets; (iv) the sale of the capital stock of Company in connection
with the sale or transfer of a controlling interest in Company to a third party;
(v) the merger or consolidation of Company with another corporation as a part of
a sale or transfer of a controlling interest in Company to a third party; or
(vi) the dissolution or liquidation of Company, all unvested options shall
immediately vest. Stock issued pursuant to the Plan shall be restricted stock,
although Company shall reserve the right to issue registered shares if it so
decides. Executive agrees to be bound by the terms of the Plan as adopted.

    (d)  Severance Pay Upon Change of Control.  Upon the sale or disposition by
Company of substantially all of its business or assets or the sale of the
capital stock of Company in connection with the sale or transfer of a
controlling interest in Company to a third party or the merger or consolidation
of Company with another corporation as part of a sale or transfer of a
controlling interest in Company to a third party, Executive shall receive, as
additional compensation and not in lieu of his rights under this Agreement, one
(1) year's salary. "One (1) year's salary" shall be defined as only the cash
compensation paid to Executive pursuant to subparagraph (a) above, as it may be
modified from time to time, and shall not include employee benefits, incentive
stock options, automobile allowance or debt forgiveness, if any. Executive shall
be entitled to receive this additional compensation if Executive's employment is
terminated as a result of the change of control described herein or if
Executive, at Executive's election, terminates his employment as a result of
such change of control.

    (c)  Loans Made to Executive.  If Company makes any loan to Executive,
including any loan made to Executive by Company for the purpose of exercising
the incentive stock options discussed in subparagraph (c) above, Executive shall
be required to keep any such loan adequately secured throughout it term by
transferring to Company collateral having a value which is not less than 110% of
the unpaid principal and accrued and unpaid interest of the loan. If the value
of the collateral is impaired or decreases, Executive shall transfer to Company
additional collateral so that the collateral securing repayment of any loan will
always equal or exceed 110% of the unpaid principal and accrued and unpaid
interest of the loan.

    7.  REIMBURSEMENT OF BUSINESS EXPENSES.  

    (a)  Reimbursement for Ordinary Expenses.  Company shall promptly reimburse
Executive for all reasonable business expenses incurred by Executive in
connection with the business of Company. However, each such expenditure shall be
reimbursable only if Executive furnishes to Company adequate records and other
documentary evidence required by federal and state states and regulations issued
by the appropriate taxing authorities for the substantiation of each such
expenditure as an income tax deduction.

    (b)  Reimbursement for Extraordinary Expenses.  Any single business expense
with a cost in excess of Five Thousand Dollars ($5,000) shall be deemed to be an
extraordinary business expense. Executive shall not incur any extraordinary
business expense unless the expense has been approved by the President. If
Executive fails to obtain the approval of the President, Company may refuse to
reimburse Executive for that expense.

6

--------------------------------------------------------------------------------

    8.  ANNUAL VACATION/SICK LEAVE.  

    Executive shall be entitled to at least three (3) weeks vacation time each
year without loss of compensation. Executive shall be entitled to sick leave in
accordance with Company's general policy for its employees.

    9.  INDEMNIFICATION OF LOSSES.  

    So long as Executive's actions were taken in good faith and in furtherance
of Company's business and within the scope of Executive's duties and authority,
Company shall indemnify and hold Executive harmless to the full extent of the
law from any and all claims, losses and expenses sustained by Executive as a
result of any action taken by him to discharge his duties under this Agreement,
and Company shall defend Executive, at Company's expense, in connection with any
and all claims by stockholders or third parties which are based upon actions
taken by Executive to discharge his duties under this Agreement.

    10.  TERMINATION FOR CAUSE.  

    (a)  Termination by Company.  Company reserves the right to declare
Executive in default of this Agreement if Executive willfully breaches or
habitually neglects the duties which he is required to perform under the terms
of this Agreement, or if Executive commits such acts of dishonesty, fraud, or
misrepresentation as would prevent the effective performance of his duties and
results in material harm to Company's business, taken as a whole. Company may
terminate this Agreement for cause by giving written notice of termination to
Executive. With the exception of the covenants included in paragraph 4 above,
upon such termination the obligations of Executive and Company under this
Agreement shall immediately cease. Such termination shall be without prejudice
to any other remedy to which Company may be entitled either at law, in equity,
or under this Agreement. If Executive's employment is terminated pursuant to
this paragraph, Company shall pay to Executive, within two (2) business days of
such termination, any deferred or unpaid compensation to which Executive is
entitled at the time of such termination.

    (b)  Termination by Executive.  Executive may, in his sole but reasonable
judgment, determine that Company has: (i) breached or failed to fulfill any of
the representations, warranties, or covenants in any agreements entered into
between Company and Executive; (ii) demoted Executive; (iii) required Executive
to participate in any felony or other serious crime; (iv) committed any act
which may adversely reflect upon the name and reputation of Executive;
(v) effectuated any of the following actions (unless Executive voted, in any of
his capacities as a director or shareholder of Company, in favor of such
action); (A) authorized the future sale or disposition by Company of
substantially all of the business or assets of Company, (B) authorized the sale
of the capital stock of Company in connection with the sale or transfer of a
controlling interest to a third party or parties and its/their affiliates who
are not presently affiliated with the present stockholders of Company,
(C) authorized the merger or consolidation of Company with another corporation
as part of a sale or transfer of a controlling interest in Company to a third
party or parties and its/their affiliates who are not presently affiliated with
the present stockholders of Company, or (D) authorized the dissolution or
liquidation of Company; and/or (vi) engaged in other conduct constituting legal
cause for termination.

    11.  TERMINATION WITHOUT CAUSE.  

    (a)  Death.  Executive's employment shall terminate upon the death of
Executive. Upon such termination, the obligations of Executive and Company under
this Agreement shall immediately cease.

    (b)  Disability.  Company reserves the right to terminate Executive's
employment upon ten (10) days written notice if, for a period of sixty
(60) days, Executive is prevented from discharging

7

--------------------------------------------------------------------------------

his duties under this Agreement due to any physical or mental disability. With
the exception of the covenants included in paragraph 4 above, upon such
termination the obligations of Executive and Company under this Agreement shall
immediately cease.

    (c)  Election.  Executive's employment may be terminated at any time by
Executive upon not less than one hundred eighty (180) days written notice by
Executive to the Board. With the exception of the covenants included in
paragraph 4 above, upon such termination the obligations of Executive and
Company under this Agreement shall immediately cease.

    12.  MISCELLANEOUS.  

    (a)  Preparation of Agreement.  It is acknowledged by each party that such
party either had separate and independent advice of counsel or the opportunity
to avail itself or himself of same. In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.

    (b)  Cooperation.  Each party agrees, without further consideration, to
cooperate and diligently perform any further acts, deeds and things and to
execute and deliver any documents that may from time to time be reasonably
necessary or otherwise reasonably required to consummate, evidence, confirm
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense.

    (c)  Interpretation.  

    (i)  Entire Agreement/No Collateral Representations.  Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto: (1) is the final, complete and exclusive statement of the agreement of
the parties with respect to the subject matter hereof; (2) supersedes any prior
or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, course of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, the "Prior Agreements"), and that any
such prior agreements are of no force or effect except as expressly set forth
herein; and (3) may not be varied, supplemented or contradicted by evidence of
Prior Agreements, or by evidence of subsequent oral agreements. Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.

    (ii)  Waiver.  No breach of any agreement or provision herein contained, or
of any obligation under this Agreement, may be waived, nor shall any extension
of time for performance of any obligations or acts be deemed an extension of
time for performance of any other obligations or acts contained herein, except
by written instrument signed by the party to be charged or as otherwise
expressly authorized herein. No waiver of any breach of any agreement or
provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof, or a waiver or relinquishment of any other agreement
or provision or right or power herein contained.

    (iii)  Remedies Cumulative.  The remedies of each party under this Agreement
are cumulative and shall not exclude any other remedies to which such party may
be lawfully entitled.

    (iv)  Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then

8

--------------------------------------------------------------------------------

and, in that event: (A) the performance of the offending term or provision (but
only to the extent its application is invalid, illegal or unenforceable) shall
be excused as if it had never been incorporated into this Agreement, and, in
lieu of such excused provision, there shall be added a provision as similar in
terms and amount to such excused provision as may be possible and be legal,
valid and enforceable, and (B) remaining part of this Agreement (including the
application of the offending term or provision to persons or circumstances other
than those as to which it is held invalid, illegal or unenforceable) shall not
be affected thereby and shall continue in full force and effect to the fullest
extent provided by law.

    (v)  Time is of the Essence.  It is expressly understood and agreed that
time of performance is strictly of the essence with respect to each and every
term, condition, obligation and provision hereof and that the failure to timely
perform any of the terms, conditions, obligations or provisions hereof by any
party shall constitute a material breach and a noncurable (but waivable) default
under this Agreement by the party so failing to perform.

    (vi)  No Third Party Beneficiary.  Notwithstanding anything else herein to
the contrary, the parties specifically disavow any desire or intention to create
any third party beneficiary obligations, and specifically declare that no person
or entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof.

    (vii)  No Reliance Upon Prior Representation.  The parties acknowledge that
no other party has made any oral representation or promise which would induce
them prior to executing this Agreement to change their position to their
detriment, partially perform, or part with value in reliance upon such
representation or promise; the parties acknowledge that they have taken such
action at their own risk; and the parties represent that they have not so
changed their position, performed or parted with value prior to the time of
their execution of this Agreement.

    (viii)  Headings; References; Incorporation; Gender.  The headings used in
this Agreement are for convenience and reference purposes only, and shall not be
used in construing or interpreting the scope or intent of this Agreement or any
provision hereof. References to this Agreement shall include all amendments or
renewals thereof. All cross-references in this Agreement, unless specifically
directed to another agreement or document shall be construed only to refer to
provisions within this Agreement, and shall not be construed to be referenced to
the overall transaction or to any other agreement or document. Any exhibit
referenced in this Agreement shall be construed to be incorporated in this
Agreement. As used in this Agreement, each gender shall be deemed to include the
other gender, including neutral genders or genders appropriate for entities, if
applicable, and the singular shall be deemed to include the plural, and vice
versa, as the context requires.

    (d)  Enforcement.  

    (i)  Applicable Law.  This Agreement and the rights and remedies of each
party arising out of or relating to this Agreement (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.

    (ii)  Consent to Jurisdiction; Service of Process.  Any action or proceeding
arising out of or relating to this Agreement shall be filed in and heard and
litigated solely before the state courts of California located within the County
of Los Angeles. Each party generally and unconditionally accepts the exclusive
jurisdiction of such courts and to venue therein, consents to the service of
process in any such action or proceeding by certified or registered mailing of

9

--------------------------------------------------------------------------------

the summons and complaint in accordance with the notice provisions of this
Agreement, and waives any defense or right to object to venue in said courts
based upon the doctrine of "Forum Non Coveniens". Each party irrevocably agrees
to be bound by any judgement rendered thereby in connection with this Agreement.

    (iii)  Waiver of Right to Jury Trial.  Each party hereby waives such party's
respective right to a jury trial of any claim or cause of action based upon or
arising out of this Agreement. Each party acknowledges that this waiver is a
material inducement to each other party hereto to enter into the transaction
contemplated hereby, that each other party has already relied upon this waiver
in entering into this Agreement, and that each other party will continue to rely
on this waiver in their future dealings. Each party warrants and represents that
such party has reviewed this waiver with such party's legal counsel, and that
such party has knowingly and voluntarily waived its jury trial rights following
consultation with legal counsel.

    (iv)  Consent to Specific Performance and Injunctive Relief and Waiver of
Bond or Security.  Each party acknowledges that Company may, as a result of
Executive's breach of the covenants and obligations included in paragraph 4 of
the Agreement, sustain immediate and long term substantial and irreparable
injury and damage which cannot be reasonably or adequately compensated by
damages at law. Each party agrees that in the event of Executive's breach or
threatened breach of the covenants and obligations included in paragraph 4,
Company shall be entitled to obtain from a court of competent jurisdiction or
arbitration, as the case may be under this Agreement, equitable relief,
including, without limitation, enforcement of all of the provisions of this
Agreement by specific performance and/or temporary, preliminary and/or permanent
injunctions enforcing any of Company's rights requiring performance by
Executive, or enjoining any breach by Executive, all without proof of any actual
damages that have been or may be caused to Company by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. Executive waives the claim or defense that Company has an adequate
remedy at law and Executive shall not allege or otherwise assert the legal
position that any such remedy at law exists. Each party agrees and acknowledges:
(1) that the terms of this paragraph are fair, reasonable and necessary to
protect the legitimate interests of the other party; (2) that this waiver is a
material inducement to the other party to enter into the transaction
contemplated hereby, (3) that the other party has already relied upon this
waiver in entering into this Agreement; and (4) that each party will continue to
rely on this waiver in their future dealings. Each party warrants and represents
that such party has reviewed this provision with such party's legal counsel, and
that such party has knowingly and voluntarily waived its rights following
consultation with legal counsel.

    (v)  Attorneys' Fees and Costs.  If any party institutes or should the
parties otherwise become a party to any Action Or Proceeding (as defined below)
based upon or arising out of this Agreement including, without limitation, to
enforce or interpret this Agreement or any provision hereof, or for damages by
reason of any alleged breach of this Agreement or any provision hereof, or for a
declaration of rights in connection herewith, or for any other relief, including
equitable relief, in connection herewith, the Prevailing Party in any such
Action Or Proceeding, whether or not such Action Or Proceeding proceeds to final
judgement or determination, shall be entitled to receive from the non-Prevailing
Party as a cost of suit, and not as damages, all Costs And Expenses (as defined
below) of prosecuting or defending the Action Or Proceeding, as the case may be,
including, without limitation, reasonable Attorneys' And Other Fees.

    (vi)  Definitions.  The term "Action Or Proceeding" is defined as any and
all claims, suits, actions, notices, inquiries, proceedings, hearings;
arbitrations or other similar

10

--------------------------------------------------------------------------------

proceedings, including appeals and petitions therefrom, whether formal or
informal, governmental or non-governmental, or civil or criminal. The term
"Prevailing Party" is defined as the party who is determined to prevail by the
Court after its consideration of all damages and equities in the Action Or
Proceeding, whether or not the Action Or Proceeding proceeds to final judgment.
The Court shall retain the discretion to determine that no party is the
Prevailing Party in which case no party shall be entitled to recover its Costs
And Expenses under this subparagraph 12(d). The term "Attorneys' And Other Fees"
is defined as attorneys' fees, accountants' fees, fees of other professionals,
witness fees (including experts engaged by the parties, but excluding
shareholders, officers, employees or partners of the parties), and any and all
other similar fees incurred in the prosecution or defense of the Action Or
Proceeding. The term "Costs And Expenses" is defined as the cost to take
depositions, the cost to arbitrate this dispute, if applicable, and the costs
and expenses of travel and lodging incurred with respect to the Action Or
Proceeding, provided, however, the party incurring said travel and lodging
expense must ordinarily travel over one hundred (100) miles, one way, from his
or her residence in incurring such expense.

    (e)  No Assignment of Rights or Delegation of Duties by
Executive.  Executive's rights and benefits under this Agreement are personal to
him and therefore (i) no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer; and (ii) Executive may not
delegate his duties or obligations hereunder.

    (f)  Notices.  Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called "Notices") required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), (C)
by electronic or facsimile or telephonic transmission, provided the receiving
party has a compatible device or confirms receipt thereof (which forms of Notice
shall be deemed delivered upon confirmed transmission or confirmation of
receipt), or (D) by mailing in the United States mail by registered or certified
mail, return receipt requested, postage prepaid (which forms of Notice shall be
deemed to have been given upon the fifth (5th) business day following the date
mailed). Each party, and their respective counsel, hereby agree that if Notice
is to be given hereunder by such party's counsel, such counsel may communicate
directly with all principals, as required to comply with the foregoing notice
provisions. Notices shall be addressed to the address hereinabove set forth in
the introductory paragraph of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other parties hereto. Any Notice given to the estate of a party shall be
sufficient if addressed to the party as provided in this subparagraph.

    (g)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument, binding on all parties hereto. Any signature page
of this Agreement may be detached from any counterpart of this Agreement and
reattached to any other counterpart of this Agreement identical in form hereto
by having attached to it one or more additional signature pages.

    (h)  Execution by All Parties Required to be Binding Electronically
Transmitted Documents.  This Agreement shall not be construed to be an offer and
shall have no force and effect until this Agreement is fully executed by all
parties hereto. If a copy or counterpart of this Agreement is originally
executed and such copy or counterpart is thereafter transmitted electronically
by facsimile or similar device, such facsimile document shall for all purposes
be treated as if manually signed by the party whose facsimile signature appears.

11

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

    Company:
 
 
STAAR SURGICAL COMPANY, a Delaware corporation
 
 
By:
/s/ JOHN R. WOLF   

--------------------------------------------------------------------------------


 
 
Executive:
 
 
/s/ STEVEN L. ZIEMBA   

--------------------------------------------------------------------------------

Steven L. Ziemba

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17
EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
